DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 13, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bergeal et al. (US 2014/0241964).
Regarding claims 12, 13, 19, and 20, Bergeal et al. discloses a method of treating an exhaust stream of an internal combustion engine (para 0016) comprising .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bergeal et al. (US 2014/0241964) in view of Yin et al. (US 2015/0093312).
Regarding claim 14, Bergeal et al. ‘964 essentially discloses the features of the claimed invention except the micron-scaled particles have an average particle size from about 1 to about 11 microns and the nano-scaled particles have an average particle size of < 950 nm. 
Yin et al. ‘312 teaches that it is conventional to provide the catalytic support particles with nano-sized particles about 10-20 nm (para 0022) and micro-sized particles about 1-10 microns (para 0060) in order to provide the catalytic material with improved performance (Abstract and para 0006).  Such range overlaps or lies inside the instant claimed range. Thus, a prima facie case of obviousness exists.  See In re Wertheim, 541 F. 2d 257, 191 USP 90 (CCA 1976); In re Woodruff, 919 F.2d 1575, 16 USpQ2d 1934 (Fed. Cir. 1990). See Also MPEP 2144.05.
Thus, it would have been obvious in view of Yin et al. to one having ordinary skill in the art to modify the device of Bergeal et al. ‘964 by providing the support particles sizes configuration as taught by Yin et al. ‘312 in order to gain the above benefit.  
Regarding claim 15, Bergeal appears discloses the second mixture is a sol or a colloidal dispersion being the mixture was stirred to homogenize or uniform mixture (para 0173). Note, it is known in the art to provide the support material in a colloidal solution for optimum particles suspension and it would have been obvious to do so here. ( See US 2013/0189173,  para 0131). 
Regarding claim 16, Bergeal et al. ‘964 essentially discloses the features of the claimed invention except adjusting the initial pH of the second mixture to ≤ 6.
Yin et al. ‘312 teaches that it is conventional to provide the support particles with the pH between 3 and 5 (para 0017, 0061-0062) in order to control the acidic level in the catalytic composition.
Thus, it would have been obvious in view of Yin et al. to one having ordinary skill in the art to modify the device of Bergeal et al. ‘964 by adjusting the pH as taught by Yin et al. in order to gain the above benefit.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bergeal et al. (US 2014/0241964) in view of Hilgendorff et al.  (US 2013/0189173).
Regarding claim 17, Bergeal et al. essentially discloses the features of the claimed invention except the second mixture further comprises an organic dicarboxylic acid.
Hilgendorff et al. teaches that it is conventional to provide dicarboxylic acid in the slurry of the catalyst composite in order to facilitate in controlling the pH of the slurry.
Thus, it would have been obvious in view of Hilgendorff et al. to one having ordinary skill in the art to modify the device of Bergeal et al. with the dicarboxylic acid a taught by Hilgendorff et al. in order to gain the above benefit.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bergeal et al. (US 2014/0241964) in view of Yin et al. (US 2016/0236148).
Regarding claim 18, Bergeal et al. ‘964 essentially discloses the features of the claimed invention except the first mixture further comprises micron-scaled oxygen storage component particles and/or the second mixture further comprises nano-scaled oxygen storage component particles.
Yin et al. ‘148 teaches that it is conventional to provide the oxygen storage with micro and nano particles in order to facilitate in dispersing the particles in a suspended solution (para 0161).
Thus, it would have been obvious in view of Yin et al. ‘148 to one having ordinary skill in the art to modify the device of Bergeal et al. ‘964 with micro and nano oxygen storage as taught by Yin et al. ‘148 in order to gain the above benefit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794.  The examiner can normally be reached on Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM P DUONG/Primary Examiner, Art Unit 1774